DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 24 October 2022 is acknowledged.  Claims 11-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “the DMC” in line 13.  There is insufficient antecedent basis for this limitation in the claims.  This rejection may be overcome by replacing the term “DMC” with the phrase “double metal cyanide”.  Alternatively, a parenthetical reference to DMC may be inserted immediately following the phrase “double metal cyanide” in line 5 of claim 1.  Claims 2-10 depend from Claim 1 and are therefore similarly indefinite.
Claim 9 includes the phrases “the temperature peak”, “the subsequent exothermic chemical reaction”, and “the reactor” in step ().  There is insufficient antecedent basis for these limitations in the claims.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laemmerhold et al. (US 2016/0208080).
Regarding Claims 1-5, Laemmerhold teaches a process for preparing polyether carbonates having the following structure (p. 1, [0009]; p. 2, [0016]):

    PNG
    media_image1.png
    110
    372
    media_image1.png
    Greyscale

Although not expressly described as such, it is clear that this structure depicts a diblock copolymer.
The process for obtaining Laemmerhold’s copolymers involves adding one or more alkylene oxides and carbon dioxide onto the H-functional starter substance in the presence of a double metal cyanide (DMC) catalyst (p. 18, claim 1).  
The polyethercarbonate block designated by the variable e is obtained by copolymerization of alkylene oxides and carbon dioxide.  The block designated by the variable f is obtained by polymerization of alkylene oxides which include hydrocarbon groups (see, e.g., the -CH2- group adjacent to the oxygen atom in subunit f; see also the various alkylene oxides at p. 4, [0041]).  
The starter residue may be obtained from a monofunctional alcohol.  This reads on a H-functional starter substance having an OH functionality of 1.  Suitable monofunctional alcohols include 2-, 3-, and 4-hydroxybiphenyl (p. 4, [0044]).  These represent monofunctional alcohols having 12 carbon atoms.  It would have been obvious to one of ordinary skill in the art at the time of filing to select one or more of these monofunctional alcohols from the list of suitable H-functional starter substances disclosed beginning at page 4, [0043] based on the express recognition of their suitability for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, linear aliphatic monoalcohols including methanol, ethanol, 1-propanol, 1-butanol, 1-pentanol, 1-hexanol, 1-heptanol, and 1-octanol are disclosed at page 4, [0044].  These H-functional starter substances have the general formula      CH3(CH2)nOH where n=2-8.  Laemmerhold does not teach monofunctional alcohols having 10-20 carbon atoms (i.e. n=10-20).  Nevertheless, Laemmerhold’s H-functional starter substances have the general formula CH3(CH2)nOH where n=2-8 and the claimed H-functional starter substances are homologs - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, a        -CH2- group.  
Homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Additionally, Laemmerhold’s compounds and the claimed compounds have similar utilities in that both are used as H-functional starter substances used to initiate copolymerization of alkylene oxides and carbon dioxide in the presence of a DMC catalyst.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laemmerhold to select a homolog of the H-functional starter substances have the general formula CH3(CH2)nOH where n=10-20 falling within the scope of Claim 1, as such compounds are expected to possess similar properties and have similar utility relative to the claimed compounds.  Modification in this way reads on Claims 1-5. 
Regarding Claims 5 and 6, preferred alkylene oxides include ethylene oxide and/or propylene oxide (p. 4, [0041]).
Regarding Claim 7, preferred alkylene oxides include 1-butene oxide and ethylene oxide.  One or more alkylene oxides may be used (p. 4, [0041]).  This suggests the use of a combination of alkylene oxides that does not include propylene oxide.
Regarding Claim 8, the polyethercarbonates have the following structure:

    PNG
    media_image1.png
    110
    372
    media_image1.png
    Greyscale

The polyethercarbonates preferably have a molecular weight of 500-6,000 g/mol (p. 8, [0087]).  The e:f ratio is particularly preferably from 1.5:1 to 1:10 (p. 2, [0016]).  This indicates that the e units will be present in amounts of approximately 9.1-60 wt% and f units will be present in amounts of approximately 40-90.9 wt%.  A preferred alkylene oxide used to form both e and f units is ethylene oxide (p. 4, [0041]).  When ethylene oxide is used, R=H; the e units have a molecular weight of 84 g/mol and the f units have a molecular weight of 44.  
Based on the preferred polymer molecular weight, e:f ratio, and molecular weight of the e and f units, it is evident that for the formula above, e=0.54-43 and f=4.5-124.  This indicates that the polyethercarbonate will contain approximately 5-167 repeating units, each of which include 1 polymerized ethylene oxide unit.  The formula illustrated above further includes a single structural unit derived from the H-functional starter substance.  
Therefore, Laemmerhold teaches toward a molar ratio of H-functional starter substance to alkylene oxide of 1.0:5.0 to 1.0:167.0.  This overlaps the claimed range of 1.0:1.0 to 1.0:30.0.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 9, the process includes a step () of charging a H-functional starter substance or a suspension medium and removing water and/or volatile compounds by elevated pressure and/or reduced pressure.  A double metal cyanide (DMC) catalyst is added to either the H-functional starter or the suspension medium before or after drying (p. 3, [0036]-[0037]).  
The process further involves a step () in which a portion of alkylene oxide is added to the mixture from step () to effect activation.  The addition of this portion of alkylene oxide may optionally be performed in the presence of CO2.  A temperature spike or “hotspot” which occurs due to an exothermic chemical reaction that follows and/or a pressure drop in the reactor is awaited.  This step may be performed repeatedly (p. 3, [0038]).  
In a subsequent step (), alkylene oxide, carbon dioxide, and optionally the H-functional starter substance are added to the mixture from step (). At least one H-functional starter substance is added in at least one of steps () and () (p. 3, [0039]).
Regarding Claim 10, the H-functional starter substance can be metered in step () continuously (p. 6, [0069]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762